373 Mich. 389 (1964)
129 N.W.2d 390
HASKINS
v.
BELL.
Calendar No. 36, Docket No. 50,298.
Supreme Court of Michigan.
Decided July 8, 1964.
Rehearing denied October 5, 1964.
Everett D. Crowe and John C. Ray, for plaintiffs.
William J. Bell, in propria persona.
BLACK, J.
Disposition of this appeal is controlled by what was said and done in Robinson v. Hawes, 56 Mich. 135, 139, 140, followed in Reeck v. Polk, 269 Mich. 252, 257. Having declared it the duty of an attorney to pay over, to his client, any sum he has received for the client over and above the amount owed him by that client, the Court in Robinson went on to say:
"In a case where there is a disagreement between the attorney and client as to the amount due him for professional services, and the attorney retains in good faith what he believes to be justly his due, he would not be liable to the client in this form of action; he would not be guilty of professional misconduct or a violation of professional duty. But the evidence in this case shows that the amount retained was far beyond the amount owing to defendant, and also that the pretext upon which the defendant claimed the right to keep it was unfounded in fact; and the inference to be drawn is that it was not detained by defendant in good faith, or in the honest belief that it was fairly due to him from the *391 plaintiff. The relation of attorney and client is one of confidence based upon the ability, honesty, and integrity of the attorney; and he cannot be justified in retaining in his hands money belonging to the client, for the purpose of forcing the client to settle at unreasonable terms demanded by the attorney, or for the purpose of driving a hard and extortionate bargain with his client. The honor of the profession, as well as the dignity and purity of courts of justice, whose officer the attorney is, require that such practices shall not be sanctioned."
Walter and Mary Haskins filed in the Wayne circuit a Rule No 4 (1945) petition praying that their former attorney, William J. Bell, "turn over the award checks and the court determine the fee for the legal services" rendered them by Mr. Bell.[*] Three award checks, thus mentioned, are now held by Mr. Bell. Mr. Bell has held them ever since he wrote petitioners, as follows, on May 28, 1958:
"I received in this morning's mail 3 checks from the highway department payable in the amounts, et cetera, as follows:
#1. Check #11533 to Walter Haskins in the amount of $5,625.00 (Dated May 22, 1958).
#2. Check #11531 to Walter Haskins in the amount of $3,916.66 (Dated May 22, 1958).
#3. Check #11532 to Mary Sheme in the amount of $3,916.67 (dated May 22, 1958).
"I am holding these checks in my file subject to the payment of the following, viz:"
*392 (Here followed a detailed statement of claim for fees said by Mr. Bell to be owing him, by petitioners, on account of 4 separate matters.)
At that time Mr. Bell estimated the total of such fees as being $10,086 in amount.
The Rule No 4 proceeding was conducted before Circuit Judge Thomas J. Murphy, of the Wayne circuit. Mr. Bell presented considerable testimony concerning the claimed value of his services. His own testimony makes up 223 pages of the appellant's appendix on appeal. The total fee demanded by Mr. Bell, upon such hearing, came to $6,724.21 ($998.10 of such amount was stipulated by petitioners as owing to Mr. Bell). In addition Mr. Bell demanded and now demands, by what he terms a "Rule 4 cross-petition in tort" (filed November 26, 1962), judgment for damages against his former clients specified in such pleading as follows:


    "For loss of time up to and including
  May 31, 1962 ..............................  $4,791.00
    Estimated loss of time as an incident
  to Rule 4 proceeding ......................     500.00
    Retainer paid Mr. John T. Lungerhausen
  on May 22, 1961 ...........................     100.00
    Estimated balance due Mr. Lungerhausen
  for professional services .................     400.00
    Moneys paid out for photocopies, et
  cetera ....................................       6.83
    Estimated expense for parking, car
  expense, and telephone calls incidental to
  conferences with Mr. Lungerhausen at his
  office at Mt. Clemens .....................      50.00
                                               _________
    Total damages claimed as above
  stated ....................................  $5,847.83"

Judge Murphy ordered:
"It is further ordered and adjudged that plaintiffs cause said checks to be indorsed, either personally *393 or by valid power of attorney, said indorsement to run to Edgar M. Branigin, county clerk for the county of Wayne, and that the said county clerk deposit same in the bank, and he is hereby authorized and directed to do so and from the proceeds thereof he is authorized and directed to pay to William J. Bell the sum of $2,222.51; to the director of internal revenue the sum of $1,226.76, for the account of Walter Haskins to be delivered to Louis F. Dingell, field audit department, 700 Cadillac Tower, Detroit, and to Frederick G. Dewey the sum of $200 and to pay the balance of the proceeds of the said checks to Walter Haskins and Mary Haskins, formerly Mary Sheme, plaintiffs herein, and to be delivered to Everett D. Crowe, their attorney."
Viewing this regrettable record in conjunction with the judicial policy announced in Robinson and Reeck, supra, it is ruled that Mr. Bell's inexcusable conduct calls sua sponte for a new order limiting the amount of Mr. Bell's lien to the stipulated sum of $998.10. Mr. Bell retained, for what is now more than 6 years, the rightful property of his former clients. He failed for years to take any steps toward judicial determination of the amount of his amount-disputed lien upon such property. At no time, until his clients were forced finally to proceed under Rule 4, did Mr. Bell claim that such clients owed him an amount equaling or exceeding the sum of the checks held by him, namely, $13,458.33. Figuring legal interest on any fair sum Mr. Bell's clients should promptly have received, there is no other way to rectify matters for his former clients, positioned as are these petitioners, excepting as now ordered.
The circuit court's order is vacated with direction that the award to Mr. Bell be limited as provided above; that the lien of the internal revenue service upon Mr. Haskins' share of proceeds be paid as originally directed, and that the fees of Attorney *394 Dewey (Attorney Dewey having been engaged in behalf of Mr. Bell rather than petitioners) be paid out of the sum of $998.10 Mr. Bell is to receive.
No costs, the foregoing judgment having been entered on motion of the Court.
KAVANAGH, C.J., and DETHMERS, KELLY, SOURIS, SMITH, O'HARA, and ADAMS, JJ., concurred.
NOTES
[*]  Court Rule No 4 is now GCR 1963, 908. It reads:

"Attorneys and counselors are officers of the courts of this State and as such are subject to the summary jurisdiction of such courts. The circuit court of the county in which an attorney resides or has an office has jurisdiction, on verified written complaint of any client, either in person or by attorney and after reasonable notice and hearing, to make any order for the payment of money or for the performance of any act by the attorney which law and justice may require. All courts of record have a like jurisdiction as to all such complaints regarding matters arising in suits or proceedings in such courts."